                  Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
                                                                              DOC #: _________________
 SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 02/26/2019
 -------------------------------------
       UNITED STATES DISTRICT COURT                                 X
 MICHAEL    MULLAUGH
       SOUTHERN             as Personal
                        DISTRICT      OF NEW YORK                   :
 Representative         of the
       -----------------------------------------------------------x :
 ESTATEIn OF   MICHAEL
          re FANNIE      MAE  A.2008
                                   LORIG,
                                       SECURITIES                 : :        08 Civ. 7831 (PAC)
       LITIGATION                                                 : :        09 MD 2013 (PAC)
                        Plaintiff,                                : :
                                                                  : :       OPINION & ORDER
      -against-
       -----------------------------------------------------------x :       No. 18 Civ. 2908 (JFK)
                                                                    :
                                                                                 OPINION & ORDER
 J.P. MORGAN CHASE & CO.,                                           :
 J.P. MORGAN CHASE BANK, N.A.,                                      :
       HONORABLE PAUL A. CROTTY, United States :District Judge:
 J.P. MORGAN       SECURITIES          LLC,     and
 MICHAEL S. LEE,                                                    :
                                                                    :
                        Defendants.                   BACKGROUND    :    1
                                                                    :
 -------------------------------------
                The early years of this decade saw a boom in        X home financing which was fueled, among
APPEARANCES
       other things, by low interest rates and lax credit conditions. New lending instruments, such as
FOR PLAINTIFF MICHAEL MULLAUGH
     Keith Martin Fleischman
       subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
     THE FLEISCHMAN LAW FIRM
      kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
FOR DEFENDANTS J.P. MORGAN CHASE & CO., J.P. MORGAN CHASE BANK,
N.A., J.P. MORGAN SECURITIES LLC, and MICHAEL S. LEE
      assumption that the market would continue to rise and that refinancing options would always be
     Lloyd Blades Chinn
     Daryl    Gregory
      available            Leon
                in the future. Lending discipline was lacking in the system. Mortgage originators did
     PROSKAUER ROSE LLP
      not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
JOHN F. KEENAN, United States District Judge:
      originators sold their loans into the secondary mortgage market, often as securitized packages
     Before the Court is a motion by Defendants J.P. Morgan
      known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Chase & Co. (“JPMCC”), J.P. Morgan Chase Bank N.A. (“JPMCB”),
              But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
J.P. Morgan Securities LLC (“JPMS”), and Michael S. Lee (“Lee”)
      and home prices began to fall. In light of the changing housing market, banks modified their
(collectively, the “Defendants”) to dismiss Plaintiff Michael
      lending practices and became unwilling to refinance home mortgages without refinancing.
Mullaugh’s complaint. For the reasons below, Defendants’ motion

is granted.
         1
          Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
         dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                       1          1
                           I. Background

                         A. Factual Background

     The Court takes the following facts and allegations from

the complaint which, for the purposes of this motion, must be

deemed true.

     Plaintiff is the personal representative of the estate of

decedent Michael A. Lorig (“Lorig”) and brings this action in

that capacity. (Compl. ¶ 21.)   Defendant JPMCC is a Delaware

corporation. (Id. ¶ 24.)   Defendant JPMCB—a wholly-owned

subsidiary of JPMCC—is a nationally-chartered bank organized

under the laws of Ohio. (Id. ¶ 25.)   Defendant JPMS—a wholly-

owned subsidiary of JPMorgan—is a Delaware limited liability

company. (Id. ¶ 28.)   All three entities are headquartered in

New York, New York (Id. ¶¶ 24-25, 28) and the complaint refers

to them collectively—and apparently interchangeably—as

“JPMorgan.” (Id. ¶ 3.)   Defendant Lee “is a Managing Director of

JPMCC and Regional Director of JPMS” and, on information and

belief, “resides in New York.” (Id. ¶ 31.)

                1. Lorig’s Disability Leaves & Death

     In 2008, Lorig joined JPMorgan as a Senior Managing

Director following its acquisition of and merger with Lorig’s

previous employer. (Id. ¶¶ 3, 44, 62.)     At all relevant times,

Defendant Lee was Lorig’s direct supervisor. (Id. ¶ 66.)



                                 2
     Lorig “suffered from clinically diagnosed, medically

treated anxiety and depression” which caused him to take two

six-month medical leaves, in 1989 and 2001, for treatment and

recovery. (Id. ¶¶ 68-69.)   On both occasions, Lorig “overcame

his disability, and continued his” career. (Id. ¶ 70.)

     In late February 2014, Lorig “suffered another bout of

severe depression” and, on February 25, 2014, started a short-

term disability leave for treatment. (Id. ¶¶ 72-73.)   JPMorgan

granted his leave and all Defendants were “fully aware” of

Lorig’s health issues. (Id. ¶¶ 74-75, 78.)   At all relevant

times, “Lorig consistently informed JPMorgan” that he “fully

intended to return to his position.” (Id. ¶ 76.)

     When Lorig started his leave, Lee unilaterally split the

commissions Lorig received on his book of business, leaving

Lorig with a twenty percent share while a younger broker

assigned to manage Lorig’s cases in his absence received eighty

percent. (Id. ¶¶ 89-91.)

     In June 2014, Lee suggested to Lorig that JPMorgan would

forgive the debt on a loan Lorig had taken from JPMorgan if

Lorig (1) retired rather than take long-term disability leave

and (2) transfer his business to a younger JPMorgan employee.

(Id. ¶¶ 125-27.)   Lorig declined the proposal, advising that he

could not fairly evaluate the proposal, needed the longer leave



                                 3
to treat his illness, and planned to return to work once

healthy. (Id. ¶ 128.)

       On August 15, 2014, as Lorig’s health had not materially

improved, he commenced long-term disability leave. (Id. ¶¶ 129,

136.)    Prudential Insurance (“Prudential”)—who had taken

responsibility for Lorig’s case at JPMorgan’s request—granted

and paid for this leave. (Id. ¶¶ 137-38.)    Lorig made clear to

Defendants that “it was his full intention to treat his

disability and return to work” and Defendants knew Lorig’s leave

was due to his continuing mental health issues. (Id. ¶¶ 139-40.)

       After Lorig commenced his long-term leave, Lee unilaterally

cancelled Lorig’s commission splits, permanently transferred his

accounts to other brokers, and informed Lorig that JPMorgan

would terminate his professional licenses. (Id. ¶¶ 93-94.)    In

August 2014, despite knowing Lorig’s condition, Lee insisted

that Lorig meet him and again pressured him to voluntarily

retire, stating that—in exchange—JPMorgan would forgive his loan

balance and fully vest his restricted stock units. (Id. ¶¶ 142-

46.)    This proposed retirement deal would “have eliminated the

standard retirement packages JPMorgan offered to employees

similarly situated to” Lorig, including the ability to transfer

their book of business to a JPMorgan broker of their choice and,

in exchange, receive between thirty and sixty percent trailing

commissions for three years. (Id. ¶ 149.)    Lorig did not accept

                                  4
this proposal and again told Lee that his mental condition

prevented him from being able to consider any such proposals at

that time. (Id. ¶¶ 150-52.)

     On July 26, 2016, nearly two years after starting his long-

term leave, Lorig informed Defendant Lee and other JPMorgan

employees “that he was being released from disability . . . with

a clearance to return to work when his disability ended on

August 25, 2016.” (Id. ¶ 208.)   On August 8, 2016, one of

Lorig’s doctors faxed JPMorgan a letter stating that Lorig “has

made significant improvement and in my opinion is now able to

return to work with no restrictions.” (Id. ¶¶ 218-20.)

     On an August 8, 2016 phone call, however, JPMorgan employee

Jen Smith (“Smith”) informed Lorig that he could not return to

JPMorgan because there was no “business for him to return to

[and] his employment had been terminated following the

conclusion” of what Smith characterized as Lorig’s Family and

Medical Leave Act (“FMLA”) leave. (Id. ¶¶ 215, 222.)   Following

emails in which Lorig disputed these characterizations and

voiced a desire to return to work, Smith conceded that until an

agreement between them could be reached, Lorig would officially

remain a JPMorgan employee. (Id. ¶¶ 236-39.)   Smith also advised

Lorig that his professional licenses had been terminated in

September 2014, though JPMorgan “inexplicably failed” to provide

Lorig with information on which licenses had been terminated and

                                 5
when until November 8, 2016. (Id. ¶¶ 223-24, 266.)     JPMorgan

also refused Lorig’s request to reactivate his licenses while

his return to work was being discussed—which would have allowed

him to avoid a two-year suspension—or even amend their filings

terminating his licenses to reflect that they were simply

inactive. (Id. ¶¶ 268, 271, 276.)

     On January 22, 2017, “[d]espondent over the prospect of

watching his career prospects and personal self-worth evaporate,

and facing the daunting task of finding work as a 66-year old

with a history of mental illness and expired professional

licenses,” Lorig took his own life. (Id. ¶ 284.)

                  2. Defendants’ Knowledge & Actions

     The complaint alleges that on five occasions ending on July

20, 2014 Lorig’s medical team sent JPMorgan updates on his

health, all of which indicated Lorig had suicidal thoughts. (Id.

¶¶ 83-85, 106-109, 110-112, 115, 117.)   Plaintiff further

alleges that on July 26, 2014, August 10, 2014, June 20, 2015,

and February 10, 2015, Lorig’s medical professionals sent

Prudential, which provided JPMorgan’s disability management

services, updates on Lorig’s health, with the first two reports

indicating Lorig had suicidal thoughts. (Id. ¶¶ 118, 130-132,

204.)   In any event, Plaintiff pleads that, at “all relevant

times, the Defendants knew, deliberately ignored, or were

reckless or negligent in not knowing that [Lorig] suffered from

                                 6
a disability which specifically caused him to frequently engage

in suicidal ideation.” (Id. ¶ 293.)

     Plaintiff further alleges that Defendants undertook an

“intentional, systematic, policy, pattern and/or practice of

intentionally discriminating against” Lorig based on his

disability and age. (Id. ¶ 300.)       Defendants, among other

actions, “intentionally, knowingly, recklessly, or negligently”

(1) “subjected [Lorig] to differing working conditions and

compensation;” (2) “unilaterally permanently transferred

[Lorig’s] accounts to other of the Defendants’ younger

employees;” (3) “pressured [Lorig] to voluntarily retire, and

insisted that any separation be treated as a ‘voluntarily

retirement’ rather than a reduction-in-force;” (4) “pressured

[Lorig] to retire notwithstanding his stated intention to return

to work once he had overcome his illness;” (5) “pressured

[Lorig] to not commence long-term disability leave, and

thereafter fail[ed] to provide him with statutorily-mandated

notice under the FMLA;” (6) “deliberately and fully terminated

[Lorig’s] securities licenses with full knowledge that [Lorig’s]

disability prevented him from timely re-associating his licenses

with a new firm;” (7) “failed to provide clear notice that

JPMorgan had filed a Form U5 terminating [Lorig’s] professional

licenses;” (8) “inaccurately described the reasons for [Lorig’s]

absence on the Form U5;” (9) “refused to re-activate [Lorig’s]

                                   7
professional licenses or take any steps to do so in the face of

the licenses’ imminent expiry;” (10) “deliberately and

spitefully refused to take any steps enabling [Lorig] to re-

activate his licenses once [Lorig] announced his intention to

return to work;” (11) “terminated [Lorig’s] employment;” and

(12) “failed and refused to take reasonable and adequate steps

to prevent and correct instances of discrimination.” (Id.)

These actions and Defendants’ “clear notice of the harms that

threatened to befall [Lorig] if his job and professional

licenses were terminated” rendered “it eminently foreseeable

that he would take his own life.” (Id. ¶ 300-01.)   Accordingly,

Plaintiff pleads that the Defendants’ acts or omissions were a

proximate cause of Lorig’s suicide. (Id. ¶ 303.)

                      B. Procedural Background

     On April 2, 2018, Plaintiff filed this complaint alleging a

single claim for wrongful death against all Defendants.    This

motion to dismiss followed.

                        II. Legal Standard

     To survive a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   The Court’s charge in ruling on a Rule 12(b)(6) motion

                                 8
“is merely to assess the legal feasibility of the complaint, not

to assay the weight of the evidence which might be offered in

support thereof.” Eternity Global Master Fund Ltd. v. Morgan

Guar. Trust Co. of N.Y., 375 F.3d 168, 176 (2d Cir. 2004)

(quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir.

1980)).   The Court must construe the complaint in the light most

favorable to the plaintiff, “taking its factual allegations to

be true and drawing all reasonable inferences in the plaintiff’s

favor.” Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).    The

Court, however, is not required to credit “mere conclusory

statements” or “[t]hreadbare recitals of the elements of a cause

of action.” Iqbal, 556 U.S. at 678.   A complaint that offers

such “labels and conclusions” or naked assertions without

“further factual enhancement” will not survive a motion to

dismiss. Id. (citing Twombly, 550 U.S. at 555, 557).

                          III. Discussion

     “Under New York law, to recover damages for wrongful death,

a plaintiff must prove:   (1) the death of a human being; (2) a

‘wrongful act, neglect or default of the defendant’ that caused

the decedent’s death; (3) the survival of distributees who

suffered pecuniary loss by reason of the decedent’s death; and

(4) the appointment of a personal representative of the

decedent.” Pub. Adm’r of Queens Cnty. ex rel. Estate &

Beneficiaries of Guzman v. City of New York, No 06 Civ. 7099

                                 9
(LBS), 2009 WL 498976, at *12 (S.D.N.Y. Feb. 24, 2009) (citing

Chong v. New York City Transit Auth., 441 N.Y.S.2d 24, 25-26 (2d

Dep’t 1981)). 1

     Defendants argue that the complaint fails to allege a claim

on which relief can be granted as (1) Plaintiff has failed to

allege Defendants’ actions proximately caused Lorig’s suicide

and (2) Plaintiff’s claim is barred by the New York Workers’

Compensation Law. (Mem. of L. in Supp. of Defs.’ Mot. to Dismiss

at 5-9, ECF No. 16 (filed Aug. 24, 2018)).

                         A. Proximate Cause

     Tragically, the courts of New York and this circuit have

all too often been called upon to consider the circumstances in

which a defendant’s actions could be considered the proximate

cause of an individual’s suicide.      As New York courts recognize,

“it is rather obvious[] that there never can be a sole cause for

suicide.” Case v. Anderson, No. 16 Civ. 983 (NSR), 2017 WL

3701863, at *27 (S.D.N.Y. Aug. 25, 2017) (quoting Fuller v.

Preis, 35 N.Y.2d 425, 433 (1974)).     While a defendant may be

“held liable for the suicide of persons who, as the result of

their negligence, suffers mental disturbance destroying their



1
  The complaint does not state under which law this wrongful death
claim arises, but—as both parties’ briefs extensively cite New York
law to support their positions—the Court assumes New York law governs
this dispute. See Federated Retail Holdings, Inc. v. Sanidown, Inc.,
No. 06 Civ. 6119 (LTS)(THK), 2009 WL 2394528, at *3 n.9 (S.D.N.Y. Aug.
5, 2009).
                                  10
will to survive,” the suicide must be “a foreseeable risk

associated with the [defendant’s] alleged wrongful acts.”

D’Addezio v. Agway Petroleum Corp., 186 A.D.2d 929, 931 (3d

Dep’t 1992) (quoting Fuller, 35 N.Y.2d at 428; Wells v. St.

Luke’s Mem’l Hosp. Ctr., 129 A.D.2d 952, 953 (3d Dep’t 1987)).

While “proximate causation generally remains an issue of fact

for the jury” (Am. Tissue, Inc. v. Donaldson, Lufkin & Jenrette

Sec. Corp., 351 F. Supp. 2d 79, 91 (S.D.N.Y. 2004)), New York

courts and the courts of this circuit have recognized that

“there may be and undoubtedly have been cases where the causal

nexus becomes too tenuous to permit a jury to ‘speculate’ as to

the proximate cause of [a] suicide.” Fuller, 35 N.Y.2d at 433;

see also Reinard v. Harsco Corp., No. 05 Civ. 738S (WMS), 2006

WL 2795639, at *5-6 (W.D.N.Y. Sept. 26, 2006) (holding that even

assuming that the defendant employer discharged employee because

of age discrimination, employee’s suicide the day after his

termination was not a reasonably foreseeable consequence); Mroz

v. City of Tonawanda, 999 F. Supp. 436, 458-61 (W.D.N.Y. 1998)

(finding no causal link between an alleged failure to protect

against a minor’s suicide where police arrested him but him

released less than an hour later); Watkins v. Labiak, 282 A.D.2d

601, 602 (2d Dep’t 2011) (holding that suicide was not a

reasonably foreseeable result of medical malpractice during back

surgery); Valkenburgh v. Robinson, 225 A.D.2d 839, 840-41 (3d

                               11
Dep’t 1996) (police officer’s alleged negligence in allowing his

wife access to his service weapon was not the proximate cause of

the wife’s death as her “suicidal act” was an intentional

intervening action that was not a reasonably foreseeable

result); D’Addezio, 186 A.D.2d at 930-32 (holding that defendant

employer’s decision to terminate decedent’s employment because

of a violation in company policy was too attenuated to be the

proximate cause of decedent’s suicide).

     Here, Plaintiff specifies twelve different acts or

omissions that he alleges caused Lorig’s suicide by destroying

his career prospects and self-worth and making it difficult for

him to find new employment. (Compl. ¶¶ 284, 300, 303.)    It is

clear from the complaint that, on July 26, 2016—when Lorig first

made JPMorgan aware of his imminent medical release from

disability—Lorig was under the impression he could simply return

to his old position at JPMorgan and was unaware his licenses had

lapsed in a way that would complicate a future job hunt. (Id. ¶¶

208-211, 223-224.)   Indeed, Lorig was not made aware that

JPMorgan officially opposed his return and the complications

with his licenses until his August 8, 2016 conversation with

Smith, the same day that JPMorgan received confirmation from

Lorig’s doctors clearing him “to return to work with no

restrictions.” (Id. ¶¶ 215, 220.)    Accordingly, only the actions

Defendants took after August 8, 2016 can be said to have caused

                                12
Lorig’s suicide under Plaintiff’s own theory.   Further, by that

time, even granting the Plaintiff every favorable reasonable

inference, it had been nearly two years since Lorig’s medical

team had last advised JPMorgan that Lorig was suicidal. (Id. ¶¶

130-32 (alleging that Prudential received its last report

stating that Lorig was suicidal on August 10, 2014).)    Given

these circumstances, it was not reasonably foreseeable that

Defendants’ actions would result in Lorig’s suicide.    As such,

these actions were “simply too attenuated to be the proximate

cause.” D’Addezio, 186 A.D.2d at 931 (quoting Wells, 129 A.D.2d

at 954.)   Plaintiff has thus failed to sufficiently plead the

causal element of a wrongful death claim and that claim must be

dismissed.

                B. New York Workers’ Compensation Law

     As the Court has found that Plaintiff’s complaint can be

dismissed on the above grounds, there is no need for it to

consider Defendants’ alternate grounds for dismissal.

                        IV. Leave to Amend

     Although Rule 15 of the Federal Rules of Civil Procedure

instructs courts to “freely give leave” to amend “when justice

so requires,” Fed. R. Civ. P. 15(a)(2), the Court cannot imagine

a set of circumstances that would allow Plaintiff to adequately

plead the causal element of a wrongful death claim in this case.

Accordingly, this complaint is dismissed with prejudice.

                                13
